An unpub|ist ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

KELLY COLLEEN MITCHELL, No. 65082
INDIVIDUALLY,

Appellant, F §

vs.

STEVEN EARNHART, INDIVIDUALLY, o L E D
Respondent. __|UN 02 2014

TF\‘ACIE K. L!NDEMAN
CLERKOF UPREME COURT
sv,.__§ -"‘l 
DEPUTY CLERK
ORDER DISMISSING APPEAL

On April 25, 2014, this court issued a notice directing
appellant to file and serve within ten days the docketing statement
required by NRAP 14, which was overdue. The notice cautioned appellant
that failure to comply could result in the imposition of sanctions, including
the dismissal of this appeal. To date, appellant has not filed the docketing
statement or otherwise responded to our notice The transcript request
form is also overdue NRAP 9. Accordingly, we

ORDER this appeal DISMISSED.

l’iczlcucw , J.
Pickering J

 J-  ‘ J'
Parraguirre Saitta _

cc: Hon. Jerry A. Wiese, District Judge
Jack C§ Cherry, Settlement Judge
Upson Smith/Las Vegas
Gabroy Law Uffices
Eighth District Court Clerk

_1

SuPHEME Coum
or
NEVADA

lg, 1947/l